DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10753121. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of the ‘121 patent requires a lock assembly that comprises a chassis with exterior and interior portions, a spindle, spring housings and a locking mechanism that comprises a locking piece and a toggle. 
These and other limitations are presented in claims 1-20 of the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (same as claims 8 and 17) requires the following:

    PNG
    media_image1.png
    758
    999
    media_image1.png
    Greyscale

First, the claim requires a chassis that comprises exterior and interior portions. Then, the claim requires interior and exterior spring housings.


Second, it is unclear how the elements claimed are placed. The claim requires a locking piece. However, it is unclear where is located with respect to the other elements claimed.

    PNG
    media_image2.png
    1270
    2006
    media_image2.png
    Greyscale

As shown, the assembly is required to have an interior insert 6 that supports via a fastener 23 the locking piece 22 and the unlocking piece 20, and that the spindle 24 pass through the locking and unlocking pieces. 
Furthermore, in order to perform the camming portion, the assembly is required inside and outside handles, so that when the inside handle 2 is actuated, it will rotate the 

As to claim 3, the limitation “the insert” has no antecedent of basis. Therefore, in order to continue with the examination, claim 3 will be examined as depending from claim 2, which provide the corresponding basis. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 12-17 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 6,644,077 to Huang.

    PNG
    media_image3.png
    877
    1543
    media_image3.png
    Greyscale

Huang discloses a lock assembly that comprises a chassis that includes an exterior and interior portion (40, 50) configured to extend from an exterior and interior of a door, a spindle (41) extending between the exterior and interior portion to translate a door latch and an exterior spring housing (20) and an interior spring housing (10) coupled to the respective exterior and interior portions of the chassis, the exterior spring housing and interior spring housing each having compression springs (13).
The assembly further comprises a locking mechanism having a locking piece (55) that engages with a toggle (53) offset from a central axis of the chassis to secure the lock assembly in a locked position; and means for unlocking the lock assembly from the interior portion by a camming motion (between 55 and 53) so that the toggle is translated out of engagement with the locking piece thereby allowing the locking piece to rotate with the spindle.
.

Allowable Subject Matter
Claims 2, 7, 9, 11 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3, 10 and 19 would also be allowed since the claims depends from the above mentioned claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 22, 2022